Holt, Judge,
gave tlie following cliarge to the jury:
This is a mbtion for the allowance of an appeal from an order appointing a receiver herein, and continuing in force the preliminary restraining order previously granted, and which may now be regarded as a temporary injunction. Objection is *135made to the motion. It lias been carefully considered. If an appeal should be allowed, the court, in its discretion, would not permit it, considering the circumstances, to operate as a super-sedeas, even by the defendants’ giving bond (Re Haberman Mfg. Co. 147 U. S. 525, 37 L. ed. 266, 13 Sup. Ct. Rep. 527); but in my opinion the appeal is not authorized by law. The order is not a final, but an interlocutory, on<. The act of Congress of April 12th, 1900, creating civil government in Porto Pico, provides for the granting of writs of error and appeal from the final decisions of this' court to the Supreme Court of the United States. The act of March 3d, 1891, creating circuit courts of appeals, authorizes an appeal from an interlocutory order or decree granting an injunction in a case where an appeal could be had fr'om the final decree, but this appeal is required to be to the circuit court of appeals. Formerly an appeal in such a case was not allowed. The language of the act named was extended by the act of February 18th, 1895, so that an appeal would lie to the circuit court of appeals from an interlocutory order or decree granting, continuing, refusing, dissolving, or refusing to dissolve an injunction. By the act of June 6th, 1900, the law was further extended so as to authorize an appeal from an interlocutory order or decree appointing a receiver, provided an appeal would lie from the final judgment; but the appeal is required to be to the circuit court of appeals. Whether an appeal be from an order granting an injunction or appointing a receiver, it is expressly required to be taken to the circuit court of appeals.
Appeals from this court lie only to the Supreme Court of the United States, and there seems to be no legislation authorizing an appeal from an order of this court appointing a receiver or granting an injunction. This is confirmed by the fact that this district has never been assigned to any circuit of the court of *136appeals. There is reason for allowing an appeal from such an order where the speedy determination of it can be had by appeal to the circuit court of appeals. The party is required to take the appeal within thirty days, and precedence is given the ease in the appellate court; but in case of an appeal to the Supreme Court of the United States there must necessarily be more delay, and, as appeals lie from this court to the latter Court only, some reason, at least, appears for Congress not having extended the right of appeal in the case of a temporary injunction or receiver to this court.
The motion for an appeal is, therefore, overruled.